Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: 
The prior art of record fails to explicitly disclose, teach and/or suggest at least an aqueous caustic composition having a caustic component and amino acid additive present within the concentration ranges as claimed, wherein the amino acid additive buffers a pH of the aqueous caustic composition as claimed.  As such, the claims are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Terminal Disclaimer
The terminal disclaimer filed on 02/10/21 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US patent number 10,913,890 (‘890 herein) has been reviewed and is accepted.  The terminal disclaimer has been recorded.
The Examiner notes, the claims of ‘890 provide for an aqueous caustic composition that comprises a caustic component present in overlapping concentration amounts corresponding to that which is instantly claimed, and an additive adapted to provide a buffering effect to the caustic composition when exposed to an acid, wherein the additive concentration claimed in ‘890 also overlaps the instantly claimed range. ‘890 further provides for wherein the additive is an amino acid.  Although ‘890 is drawn to the amino acid as glycine, the instantly claimed amino acids are considered obvious alternatives thereto, in view of US 4,830,716, which teaches the instantly claimed amino acids as alternatives to glycine.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Angela M DiTrani Leff whose telephone number is (571)272-2182.  The examiner can normally be reached on Monday-Friday, 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 5712724137.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Angela M DiTrani Leff/Primary Examiner, Art Unit 3674                                                                                                                                                                                                        

ADL
02/18/21